                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SAMUEL LOVE,                                       Case No. 19-cv-05391-TSH
                                   5                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   6             v.

                                   7     SHURGARD CALIFORNIA
                                         PROPERTIES, LLC, et al.,
                                   8
                                                        Defendants.
                                   9

                                  10          On December 6, 2019, the Court granted the parties’ stipulation to extend the site

                                  11   inspection deadline to January 9, 2020, with all other dates adjusted accordingly. ECF No. 15. As

                                  12   there had been no further docket activity and the deadline to request mediation had passed, the
Northern District of California
 United States District Court




                                  13   Court ordered the parties to file a status report by March 9, 2020. ECF No. 16. In response,

                                  14   Plaintiff stated the parties conducted a site inspection on January 9 and met and conferred at that

                                  15   time, but due to a clerical oversight the required notice of need for mediation was not circulated.

                                  16   ECF No. 17. Based on Plaintiff’s response, the Court ordered him to file a request for mediation

                                  17   by March 16, 2020. ECF No. 18. Plaintiff has failed to respond.

                                  18          Accordingly, the Court ORDERS Plaintiff Samuel Love to show cause why this case

                                  19   should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                  20   Plaintiff shall file a declaration by March 26, 2020. No chambers copy is required. Notice is

                                  21   hereby provided that failure to file a written response will be deemed an admission that Plaintiff

                                  22   does not intend to prosecute, and the case will be dismissed without prejudice. Thus, it is

                                  23   imperative the Court receive a written response by the deadline above.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: March 18, 2020

                                  27
                                                                                                    THOMAS S. HIXSON
                                  28                                                                United States Magistrate Judge
